                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

MICHAEL EDWARD POWERS,

             Plaintiff,

v.                                                           NO. 3:19-cv-586-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                        Order

      Before the Court is the Commissioner of Social Security’s unopposed motion to
reverse the decision below and remand the case for the Commissioner to take certain
action. Doc. 21. The Court:

      1.     grants the motion, Doc. 21;

      2.     reverses the decision under sentence four of 42 U.S.C. § 405(g);

      3.     remands the case with directions to offer Michael Edward
             Powers a supplemental hearing, update the record as needed,
             reconsider his VA disability rating, issue a new decision, and take
             any other necessary actions; and

      4.     directs the clerk to enter judgment in favor of Michael Edward
             Powers and against the Commissioner of Social Security and close
             the file.

      Ordered in Jacksonville, Florida, on January 2, 2020.




c:    Counsel of Record
